Name: Council Decision 2013/87/CFSP of 18Ã February 2013 on the launch of a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali)
 Type: Decision
 Subject Matter: cooperation policy;  Africa;  European construction;  defence
 Date Published: 2013-02-19

 19.2.2013 EN Official Journal of the European Union L 46/27 COUNCIL DECISION 2013/87/CFSP of 18 February 2013 on the launch of a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to Council Decision 2013/34/CFSP of 17 January 2013 on a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (1), and in particular Article 4 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) By letter dated 24 December 2012, the President of the Republic of Mali addressed an invitation letter to the High Representative of the Union for Foreign Affairs and Security Policy welcoming the deployment of an EU military training mission in Mali. (2) On 17 January 2013, the Council adopted Decision 2013/34/CFSP. (3) In accordance with Article 5 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications. Denmark does not participate in the implementation of this Decision and therefore does not participate in the financing of this mission, HAS ADOPTED THIS DECISION: Article 1 The Mission Plan and the Rules of Engagement concerning the EU military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) are approved. Article 2 EUTM Mali shall be launched on 18 February 2013. Article 3 The Mission Commander of EUTM Mali is hereby authorised with immediate effect to start execution of EUTM Mali. Article 4 This Decision shall enter into force on the day of its adoption. Done at Brussels, 18 February 2013. For the Council The President C. ASHTON (1) OJ L 14, 18.1.2013, p. 19.